Citation Nr: 1046648	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-11 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from August 1958 to August 
1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.  The 
appellant submitted a Notice of Disagreement in October 2006 and 
timely perfected his appeal in April 2007. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of the claim.  In his April 2007 
Substantive Appeal [VA Form 9] he declined the option of 
testifying at a personal hearing.


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
appellant currently suffers from tinnitus that is the result of a 
disease or injury in active duty service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the appellant's claim, a letter dated in August 
2006 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The August 2006 notice letter also informed 
the appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that the appellant participated in a VA audiological examination 
in March 2004 and the results from that examination have been 
included in the claims file for review.  The examination involved 
a review of the claims file, a thorough examination of the 
appellant, and an opinion that was supported by sufficient 
rationale.  Therefore, the Board finds that the examination is 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially complied 
with the duty to obtain the requisite medical information 
necessary to make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant contends that he currently suffers from tinnitus as 
a result of a disease or injury in active duty service.  
Specifically, the appellant claims that his exposure to artillery 
fire on firing ranges and his time as a light truck driver in 
service caused his current tinnitus.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2010).
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Tinnitus has been variously defined.  It is "a sensation of noise 
(as a ringing or roaring) that is caused by a bodily condition 
(as wax in the ear or a perforated tympanic membrane").  See 
Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in 
the ears, such as ringing, buzzing, roaring, or clicking.  See YT 
v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing 
noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 
(1995).  "Tinnitus can be caused by a number of conditions, 
including injuries, acute diseases, and drug reactions [but] 
disablement from tinnitus does not depend on its origin."  See 59 
Fed. Reg. 17,297 (April 12, 1994).

Analysis

Review of the evidence of record establishes that the appellant 
has been diagnosed with tinnitus.  See VA Audiological 
Examination Report, March 8, 2004.  As such, element (1) of 
Hickson [current disability] has been satisfied and the Board now 
turns to the question of in-service incurrence.  See Hickson, 
supra.

The appellant's service treatment records reveal that the 
appellant did not complain of or seek treatment for tinnitus 
during his time in service.  Upon entry into service, the 
appellant's ears were found to be normal.  See Standard Form 
(SFs) 88 & 89; Service Enlistment Examination Reports; July 31, 
1958.  The remaining service treatment records and the 
appellant's service separation examination were also negative for 
any complaints of tinnitus.  See SF 88 & 89; Service Separation 
Examination Reports, July 18, 1961.  Accordingly, element (2) of 
Hickson [in-service disease or injury] has not been satisfied.  
See Hickson, supra.

Turning to crucial Hickson element (3) [nexus], the Board notes 
that the appellant submitted private medical evidence dated in 
November 1993, December 2001, and August 2006.  In November 1993, 
the appellant was seen at K.E.N.T. Associates, P.A. for an 
audiological evaluation.  See Private Treatment Record, K.E.N.T. 
Associates, P.A., November 4, 1993.  At that time, there was no 
indication that the appellant suffered from tinnitus.  In 
December 2001, the appellant was seen at B.H.S.A. for an 
audiological evaluation.  At that time, it was noted that the 
appellant was having difficulty understanding speech, especially 
in the presence of background noise.  He reported having 
bilateral tinnitus for approximately seven years (since 
approximately 1994 - 1995).  The appellant further stated that he 
was a truck driver and had a significant history of noise 
exposure related to his job.  See Private Treatment Record, 
B.H.S.A., December 20, 2001.

In August 2006, the treatment record from A.H.C. noted that the 
appellant reported occasional bilateral tinnitus with the onset 
being unknown.  The appellant reported a positive history of 
occupational noise exposure while driving a truck for two years 
and he was a dispatcher for approximately five years.  It was 
also noted that the appellant reported a positive history of 
noise exposure during his time in active duty service.  The 
appellant stated that he operated 4.2 mortars for one year with 
no hearing protection used, and was in an infantry unit for one 
year with no hearing protection used.  See Private Treatment 
Record, A.H.C., August 23, 2006.

The Board notes that none of the private medical evidence 
submitted by the appellant provides a medical nexus statement 
indicating that his currently diagnosed tinnitus is the result of 
noise exposure in active duty service.  The Board is aware that 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 
3.159(a)(2) (2010).  In this regard, the Court has emphasized 
that when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr, supra; Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

In this case, the Board finds the appellant to be competent to 
report that he suffers from tinnitus, but does not find the 
appellant's statements to be credible as to onset of this 
condition.  Initially, the Board notes that at no time has the 
appellant stated that he has suffered from tinnitus since he was 
discharged from service.  Rather, review of the evidence 
discussed above reveals that the appellant made no complaints of 
tinnitus when he sought treatment for hearing loss in 1993, more 
than 30 years after his discharge from service.  Further, in both 
private treatment records dated in December 2001and August 2006, 
the appellant indicated that he did not begin to suffer from 
tinnitus until the mid 1990s.  In this regard, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service that resulted in a 
chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, and 1332-1333 (Fed. Cir. 2000).  Accordingly, the Board 
does not find the statements of the appellant to be persuasive.



Also of record is the March 2004 VA audiological examination 
report.  The VA examiner indicated that a thorough review of the 
appellant's claims file had been performed.  Upon examination, 
the appellant reported that he had suffered from bilateral 
tinnitus over the prior five to six years.  He stated there was a 
gradual onset of tinnitus and when it first began, it was only 
periodically.  At the time of the examination, the appellant 
stated that his tinnitus was constant and was described as a low-
pitched humming or raring sound.  The VA examiner noted that 
history was positive for military noise exposure working in a 
mortar company, in the infantry, and using small firearms.  No 
hearing protection was used in service.  Thereafter, the 
appellant had 33 years of some occupational noise exposure as a 
truck driver.  He denied recreational noise exposure.  The VA 
examiner opined that based on the medical evidence of record, it 
was unlikely that the appellant suffered from tinnitus as a 
result of his time in active duty service.  See VA Audiological 
Examination Report, March 8, 2004.

The Board finds the paucity of evidence of tinnitus between 
service discharge and the first evidence of the condition in 2001 
along with the negative VA examination report to outweigh the 
appellant's lay statements.  Thus, while the appellant has 
established that he currently suffers from tinnitus, the evidence 
of record does not support a finding that this condition is the 
result of his time in service.  The appellant's claim fails on 
elements (2) and (3) of Hickson.  See Hickson, supra.  
Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  There is not an approximate balance of 
evidence.








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


